UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Susan Volpe et al.,

Plaintiffs,
18-CV-6505 (AJN)
—V—
ORDER
New England Motor Freight, Inc., et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:
The parties are hereby ordered to give a status update concerning the status of Defendant

New England Motor Freight’s bankruptcy proceeding on or before December 9, 2019.

SO ORDERED: |

Ul
V SALISON NATHAN
United States District Judge

He
Dated: November , 2019
New York, New York

 

 

 
